           Case 1:20-cv-00278-SMV Document 39 Filed 07/27/21 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF NEW MEXICO

PHIL F. BENAVIDEZ,

         Plaintiff,

v.                                                                                          No. 20-cv-0278 SMV

KILOLO KIJAKAZI,1
Acting Commissioner of the
Social Security Administration,

         Defendant.

                                                   JUDGMENT

         Having granted Plaintiff’s Motion to Reverse and Remand for a Rehearing [Doc. 31], in a

Memorandum Opinion and Order entered concurrently herewith,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

         IT IS SO ORDERED.

                                                                ____________________________________
                                                                STEPHAN M. VIDMAR
                                                                United States Magistrate Judge
                                                                Presiding by Consent




1
  Kilolo Kijakazi is the current Acting Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Kilolo Kijakazi should be substituted for former Commissioner Andrew Saul as the Defendant in
this suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g) (2012).
